
	
		III
		112th CONGRESS
		1st Session
		S. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Merkley (for
			 himself, Mr. Udall of New Mexico,
			 Mr. Whitehouse, Mr. Rockefeller, Mr.
			 Durbin, Mr. Lieberman,
			 Mr. Sanders, Mrs. Shaheen, Mr.
			 Casey, Mr. Harkin,
			 Mrs. Gillibrand,
			 Mrs. Hagan, Mr.
			 Franken, Mr. Udall of
			 Colorado, Mr. Brown of Ohio,
			 Ms. Klobuchar, Mr. Manchin, and Mr.
			 Coons) submitted the following resolution; which was ordered to lie
			 over under the rule
		
		
			January 27, 2011
			Considered, amended, and not agreed to; returned to the
			 calendar under over, under the rule
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to provide procedures for extended debate.
	
	
		1.Extended debateParagraph 2 of rule XXII of the Standing
			 Rules of the Senate is amended—
			(1)designating the first 3 undesignated
			 paragraphs as subparagraphs (a), (b), and (d), respectively;
			(2)in subparagraph (d), as designated by
			 paragraph (1), by striking Thereafter and inserting If
			 the Senate agrees to bring debate to a close under subparagraphs (b) or (c),
			 thereafter; and
			(3)inserting after subparagraph (b), as
			 designated by paragraph (1), the following:
				
					(c)(1)If the Senate has voted against closing
				debate on a measure, motion, or other matter under subparagraph (b), but a
				majority of senators present and voting have voted to bring debate to a close,
				then the procedures under this subparagraph shall be in order at any time, so
				long as that measure, motion or other matter has continued as the only pending
				business subsequent to the vote against closing debate.
						(2)Under the circumstances described in clause
				(1), it shall be in order for the Majority Leader or his designee to move to
				bring debate on the pending measure, motion, or other matter to a close on the
				grounds that no Senator seeks recognition to debate the matter. Immediately
				after the motion is made and before putting the question thereon, the Presiding
				Officer shall immediately inquire whether any Senator seeks recognition for the
				purpose of debating the measure, motion or other matter on which the Senate had
				previously voted against closing debate under subparagraph (b). If a Senator
				seeks recognition for that purpose, the Presiding Officer shall announce that
				the Senate is proceeding under extended debate, and shall recognize a Senator
				who seeks recognition for debate. After the Presiding Officer’s announcement
				under the preceding sentence the Senate shall continue to proceed under
				extended debate subject to the conditions provided in clause (3).
				Notwithstanding rule XIX, Senators may speak more than twice on a question
				during extended debate.
						(3)(A)If the Senate enters into extended debate
				under this clause, no dilatory motions, motions to suspend any rule or any part
				thereof, nor dilatory quorum calls shall be entertained.
							(B)If during extended debate the proceedings
				described in either subclause (C), (D), or (E) occur and unless the Majority
				Leader or his designee withdraws the motion made under clause (2), the Senate
				shall proceed immediately to vote on that motion or to vote at a time
				designated by the Majority Leader or his designee within the next 4 calendar
				days of Senate session. When voted on, that motion shall be decided by a
				majority of Senators chosen and sworn.
							(C)If, at any point during extended debate
				when no Senator is recognized, no Senator seeks recognition, the Presiding
				Officer shall renew the inquiry as to whether a Senator seeks recognition and
				shall recognize a Senator who seeks recognition for the purpose of debate. If
				no Senator then seeks recognition (or if no Senator sought recognition in
				response to the Presiding Officer’s inquiry under clause (2)), the Senate shall
				dispose of the motion of the Majority Leader (or his designee) to bring debate
				to a close pursuant to clause (2), in the manner specified in subclause
				(B).
							(D)(i)If, at any point during extended debate, a
				Senator raises a question of the presence of a quorum, the Presiding Officer
				shall renew the inquiry as to whether a Senator seeks recognition, and shall
				recognize a Senator who seeks recognition for debate.
								(ii)If no Senator then seeks recognition for
				debate—
									(I)the Presiding Officer shall direct the
				Clerk to call the roll;
									(II)upon the establishment of a quorum, the
				Senate shall dispose of the motion of the Majority Leader (or his designee) to
				bring debate to a close pursuant to clause (2) in the manner specified in
				subclause (B); and
									(III)if the Senate adjourns for lack of a quorum
				and when the Senate next convenes and the morning hour or any period for
				morning business is expired or is deemed to be expired, the Senate shall
				dispose of the motion of the Majority Leader (or his designee) made to bring
				debate to a close pursuant to clause (2) in the manner specified in subclause
				(B).
									(E)(i)If, at any point during extended debate, a
				Senator having been recognized moves to adjourn, recess, postpone the pending
				matter, or proceed to other business, then unless the motion is made or
				seconded by the Majority Leader or his designee, the Presiding Officer shall
				renew the inquiry as to whether a Senator seeks recognition, and shall
				recognize a Senator who seeks recognition for debate, and said motion shall be
				considered withdrawn. If no Senator then seeks recognition for debate, then the
				Presiding Officer shall immediately put the question on the motion offered,
				unless the vote is delayed as provided in subclause (F).
								(ii)If the Senate agrees to a motion to adjourn
				or recess it shall resume consideration of the pending measure, motion or other
				matter pending at the time of adjournment or recess when it first takes up
				business after it next reconvenes, and the Senate shall still be in a period of
				extended debate. Upon the negative disposition of the motion to adjourn,
				recess, postpone, or proceed to other business, unless such motion was made by
				the majority leader or his designee, the Senate shall dispose of the motion of
				the Majority Leader (or his designee) to bring debate to a close pursuant to
				clause (2) in the manner specified in subclause (B).
								(F)During a period of extended debate, the
				Majority Leader or his designee may delay any vote until a designated time
				within the next 4 calendar days of Senate session, and any votes ordered or
				occurring thereafter shall likewise be delayed.
							(4)If the motion of the Majority Leader to
				bring debate to a close pursuant to clause (3)(B) is agreed to by a majority of
				Senators chosen and sworn, the Presiding Officer shall announce that extended
				debate is ended and that the measure, motion, or other matter pending before
				the Senate shall be the unfinished business to the exclusion of all other
				business until disposed of and further proceedings on the measure, motion or
				other matter shall occur in accordance with subparagraph (d). If the Majority
				Leader withdraws the motion to bring debate to a close pursuant to clause
				(3)(B) or that motion is not agreed to by a majority of Senators chosen and
				sworn the Presiding Officer shall announce that extended debate is
				ended.
						(5)If extended debate on a measure, motion or
				other matter is ended under this subparagraph, other than by agreement to the
				motion made by the Majority Leader under clause (4), further consideration of
				the measure, motion or other matter shall occur as otherwise provided by the
				rules, except that if the Senate subsequently again votes against closing
				debate under subparagraph (b), the procedures under this subparagraph shall
				apply.
						.
				
			
